DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 10 are amended.
Claims 3-4, 7, 12-13, 15 are cancelled.
Allowable Subject Matter
Claims 1-2, 5-6, 8-11, 14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Kwon (US Pat 9,171,491) discloses an over-drive compensation method, applicable to a liquid crystal display panel, the over-drive compensation method comprising: receiving three primary color information of a current frame, and converting the three primary color information into color space information with luminance, to obtain current luminance information from the color space information (see col 6; lines 1-3; discloses The RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12); buffering and storing the current luminance information in a buffer memory, and outputting, by the buffer memory, previous luminance information of a previous frame (see col 6; lines 11-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period);
However Kwon alone or in combination with other prior art of record don’t expressly disclose generating a luminance over-drive gain value according to the current luminance information and the previous luminance information; converting the luminance over-drive gain value into three primary color over-drive gain values; and generating, according to the three primary color information and the three primary color over-drive gain values, a corresponding over-drive compensated value for output to over-drive the liquid crystal display panel; wherein the previous luminance information has been stored in the buffer memory in advance, and in the step of buffering and storing the current luminance information, the current luminance information replaces the previous luminance information and is stored in the buffer memory as previous luminance information corresponding to a next frame; and wherein the three primary color information is converted into the color space information by using a first conversion matrix which is 
    PNG
    media_image1.png
    74
    138
    media_image1.png
    Greyscale
 and the luminance over-drive gain value is converted into the three primary color over-drive gain values by using a second conversion matrix which is 
    PNG
    media_image2.png
    83
    138
    media_image2.png
    Greyscale
 and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon to arrive at 
Claims 2, 5-6, 8-9 are allowed for being dependent on allowed independent claim 1.
With respect to claim 10, Kwon discloses an over-drive compensation device, applicable to a liquid crystal display panel, (see abstract; discloses an over-driving circuit for a display device having a display panel) the over-drive compensation device comprising: a first conversion circuit, configured to receive three primary color information of a current frame, and convert the three primary color information into color space information with luminance to obtain current luminance information from the color space information (see fig. 4; RBG to YUV converter 11; see col 6; lines 1-3; discloses The RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12 ); a buffer memory, electrically connected to the first conversion circuit and configured to buffer and store the current luminance information and output previous luminance information of a previous frame (see fig. 4; Frame memory 13; see col 6; lines 11-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period);
However Kwon alone or in combination with other prior art of record don’t expressly disclose a look-up table operation circuit, electrically connected to the first conversion circuit and the buffer memory and configured to generate a luminance over-drive gain value by table look- up according to the current luminance information and 
    PNG
    media_image1.png
    74
    138
    media_image1.png
    Greyscale
 and the luminance over-drive gain value is converted into the three primary color over-drive gain values by using a second conversion matrix which is 
    PNG
    media_image2.png
    83
    138
    media_image2.png
    Greyscale
 and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 10 is allowed.
Claims 11, 14, 16-18 are allowed for being dependent on allowed independent claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/08/2022